Cause Number:              01-16-00564-CV
Trial Court Cause
Number:                    2014-71749
Style:                     In re Rescue Concepts, Inc.


Date motion filed*:        May 29, 2018
Type of motion:            Motion to Issue Writ of Mandamus
Party filing motion:       Relator, Rescue Concepts Inc.
Document to be filed:      n/a

Is appeal accelerated?      YES         NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          The motion is denied without prejudice to Relator’s reasserting this complaint, if appropriate, following
          the resolution of the mandamus proceeding currently pending in the Texas Supreme Court, or to Relator’s
          seeking relief from any order attempting to enforce the June 30, 2016 order compelling the production of
          attorney e-mails in the interim.




Judge's signature: /s/ Evelyn V. Keyes
                          Acting individually            Acting for the Court

Panel consists of Chief Justice Radack and Justices Keyes and Bland.

Date: June 28, 2018